Citation Nr: 0200608	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for adult acne secondary to 
herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied service connection for adult acne 
secondary to herbicide agent exposure.  The veteran filed a 
notice of disagreement in December 2000 and a statement of 
the case (SOC) was issued in January 2001.  The veteran 
submitted a substantive appeal in February 2001, with no 
hearing requested.


REMAND


During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

The Board observes that the veteran's claims folder may have 
been lost and subsequently rebuilt.  The RO should document 
(1) that the veteran's original claims folder was lost, (2) 
the measures taken to reconstruct the claims folder, and (3) 
what evidence, if any, is missing as a result.  In any event, 
in cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development of 
the case, which includes advising the veteran that alternate 
in-service evidence will be considered.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001); see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is warranted in this case.  Efforts 
should be made to verify the veteran's service period and to 
obtain his service medical records.  38 U.S.C.A. 
§ 5103(A)(c)(1); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(c)(3)).  

The RO should notify the veteran of information, to include 
any medical or lay evidence, that is necessary to 
substantiate his claim. 38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,620, 45, 630 (to be codified at 38 C.F.R. 
§ 3.159(b)(1)).  Notably, in the October 1999 Augusta VA 
Medical Center (VAMC) outpatient treatment report of record, 
the examiner noted that the veteran received medical 
treatment for his skin disorder in the period after service.  
The veteran should be advised to identify all sources of 
treatment since his separation from service.

In addition, if deemed warranted, the RO should verify the 
dates of the veteran's Vietnam service and obtain his service 
personnel records in an attempt to determine whether he was 
exposed to herbicide agents in Vietnam.  Governing regulation 
provides that "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6) (2000).  In 
addition, if deemed warranted, a VA examination should be 
ordered.  38 U.S.C.A. § 5103A(d)(2); 66 Fed. Reg. at 45, 631 
(to be codified at 38 C.F.R. § 3.159(c)(4)(i)).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Finally, the Board directs the RO's attention to 38 U.S.C.A. 
§ 1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 
115 Stat. 976 (2001) which provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  This section of the Act, which is effective 
December 27, 2001, reverses the case of McCartt v. West, 12 
Vet. App. 164 (1999).  In the McCartt case, the U.S. Court of 
Appeals for Veterans Claims pointed out that the wording in 
both the statutory and regulatory provisions then in effect 
mandated that the presumption of exposure to herbicides 
applies only to those who both served in Vietnam and 
developed a specified disease.  McCartt v. West, 12 Vet. App. 
164 (1999).  Accordingly, this new Act should be considered 
when readjudicating the claim.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation is amended 
while a case is pending, the version most favorable to the 
veteran will apply).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  The RO should obtain the veteran's 
DD214 to verify the veteran's dates and 
places of service, and all available 
service medical records should be 
obtained.  If warranted, the RO should 
request service personnel records from 
the National Personnel Records Center 
(NPRC) and obtain verification of the 
veteran's dates of service in Vietnam.  
The veteran should also be asked to 
furnish the names of all military 
facilities from whom he sought treatment 
for acne in service.  If feasible, an 
attempt should be made to obtain such 
records from the indicated facility.  If 
not feasible, the RO should so indicate 
and give the reasons therefor.

3.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for service connection, to include 
(1) medical evidence that his acne 
manifested within a year after service, 
and that such disorder was considered to 
be an other acneform disease consistent 
with chloracne, (2) that currently 
diagnosed acne is a component of 
chloracne, and/or (3) medical evidence 
that his acne is linked to herbicide 
agent exposure in service.  Evidence may 
include medical opinions, treatment 
records, or insurance examinations.  The 
veteran should also submit the names and 
addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought treatment for his skin 
disorder.  This should include the name 
of the physician from whom he reportedly 
sought treatment in the 1980's.

4.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include updated 
treatment records from the Augusta VAMC.  
If any records requested are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

5.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA dermatological 
examination to confirm the etiology of 
the veteran's acne and determine its date 
of onset and etiology.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive physical 
evaluation.  It is requested that the 
examiner offer respond to the following, 
with full supporting rationale:

I.  Whether diagnosed acne is 
considered to be an other acneform 
disease consistent with chloracne.

II.  If so, does any available 
evidence demonstrate that an 
acneform disease manifested within 
one year of the veteran's discharge 
from service.

III.  If not, whether it is at least 
as likely as not, based on sound 
medical and scientific evidence, 
that the veteran's acne is the 
result of in-service exposure to 
herbicide agents or is otherwise 
related to service.  

IV.  If the examiner agrees or 
disagrees with any opinion of 
record, he/she should specify the 
reasons therefor.

Use by the examiner of the italicized 
standard of proof in formulating 
responses is requested.

6.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim, on the merits, in 
light of all applicable evidence of 
record, all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate), the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran and the Veterans 
Education and Benefits Expansion Act of 
2001 discussed above.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the date and time of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



